COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Ex parte Maurice Edwards

Appellate case number:    01-19-00100-CR

Trial court case number: 1620108

Trial court:              209th District Court of Harris County

       Appellant’s response to the motion for en banc consideration filed by the State of Texas is
due on October 28, 2019. See TEX. R. APP. P. 49.2. Appellant has filed a motion for extension of
time to file his response. The motion is granted. Appellant’s response is due to be filed by
November 7, 2019.
       It is so ORDERED.


Judge’s signature: ____/s/ Julie Countiss_____
                    Acting individually  Acting for the Court


Date: __October 24, 2019____